Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because on Figure 6, the designation for one of two items designated as 150D, however, one is pointing to the second motor. This item should be identified as 150B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 7, the term "parallel" could be interpreted in multiple ways.  One way is that it could be lines are colinear and an additional way is extending in the same direction, everywhere equidistant, and not meeting; just to show some definitions for “parallel”. The term "parallel" is not defined by the claim, the specification does not provide which definition was intended. For examination purposes, it will be assumed based on the applicant’s intent from the drawings and specification that colinear was intended for the term “parallel” in this claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-14, 17-21, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2011/0303239), hereinafter Harrison, in view of Kasper et al. (US 2017/0273523), hereinafter Kasper.
Regarding Claim 1, Harrison discloses or teaches a dirt inlet (fig.1, indicated by item 40); a rotatable brushing member (fig.2, item 40) having first and second longitudinally opposed ends (fig.2, indicated by items 110 and 112) and a brush member rotational axis (fig.2, item A) extending longitudinally between the first and second opposed ends; and a brush motor (fig.2, indicated by items 52 and 54) drivingly connected to the rotatable brushing member, the brush motor comprising: a first motor (fig.2, item 52) a motor axis (fig.2, same axis as item A); a second motor (fig.2, item 54); the second motor being axially spaced along the motor axis from the first motor sub-unit (fig.2); a motor controller (para. [0021], on and off switch).
While it is well known in the art that Harrison would use an electric motor with rotor, stator, field coil that it would be obvious to one skilled in the art at the time of filing. The examiner is presenting Kasper to demonstrate that electric motor parts are well known in the art. Kasper teaches a motor comprising: a plurality of field coils (fig. 1, item 24, para. [0004]); a rotor portion (fig. 1, item 18, para. [0004]); a stator portion (fig. 1, item 22, para. [0004-0006]), and a field coil (fig. 1, one of item 24, para. [0004]) of the plurality of field coils, wherein the field coil is coupled to one of the first rotor portion and the first stator portion (fig. 1, item 22, para. [0004-0006]), and the first rotor portion is rotatable about a motor axis; wherein each rotor portion is operable to generate a rotor magnetic field (fig. 1, para. [0004-0006]), and each stator portion is operable to generate a stator magnetic field (fig. 1, para. [0004-0006]) opposing the rotor magnetic field of a corresponding rotor portion thereby driving rotation of the rotor portions; direct electric current through the plurality of field coils thereby generating at least one of the stator magnetic fields and the rotor magnetic fields and driving rotation of the rotor portions and wherein the rotor portions are drivingly connected to the brushing member such that rotation of the rotor portions drives rotation of the brushing member (fig. 1, para. [0004-0006, 0035-0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the motors in Harrison with the electric motor design as in Kasper, because having the electric motor design allows the user to use an home outlet to run the apparatus.
Regarding Claim 2, Harrison discloses or teaches a member cavity (fig.2a, gap between item 40 and item 90) defining an inner member volume (fig.2a, gap between item 40 and item 90) surrounded by the brushing member and the brush motor is disposed within the inner member volume.
Regarding Claim 3, Harrison discloses or teaches one or more flaps extending from the brushing member into the inner member volume (fig.2a, gap between item 102), and the one or more flaps are thermally coupled to the brush motor within the inner member volume thereby promoting heat transfer between the brush motor and the brushing member (It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that any material is capable of conducting heat transfer at some level. Additionally, the claim uses “coupled” and not “directly coupled”, the broadest interpretation will be used by the examiner. The flaps do not have to be directly next to the brush motor or brushing member. Therefore, item 102 is “coupled” to the brush motor and brushing member to transfer heat).
Regarding Claim 4, Harrison discloses or teaches a thermally conductive fill (fig.2a, gap between item 40 and item 90, which is air), enclosed within the inner member volume, the thermally conductive fill promoting heat transfer between the brush motor and the brushing member.
Regarding Claim 5, Harrison discloses or teaches the first motor drivingly connected to the second motor and the second motor is drivingly connected to the brushing member (fig.2, para. [0006-0010], claim only states “connected” and not “directly connected”, the broadest interpretation will be used by the examiner meaning the motors do not have to be directly connected).
Regarding Claim 6, Harrison discloses or teaches a cleaning head housing (fig.1, indicated by item 14).
Regarding Claim 7, Harrison discloses or teaches the brush member axis and the motor axis are parallel (fig.2, item A, colinear; same lines can be on top of each other since they never intersect at an angle).
Regarding Claim 8, While it is well known in the art that Harrison would use an electric motor with rotor portion partially surrounded by the stator that it would be obvious to one skilled in the art at the time of filing. The examiner is presenting Kasper to demonstrate that an electric motor with rotor portion partially surrounded by the stator is well known in the art. Kasper teaches an electric motor with rotor portion partially surrounded by the stator (fig. 1, para. [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motors in Harrison with the rotor portion partially surrounded by the stator as in Kasper, because having the rotor portion partially surrounded by the stator allows for a better magnetic field between the two items which run the motor smoother.
Regarding Claim 11, Harrison discloses or teaches each field coil is angularly spaced apart from each other field coil in a circumferential direction about the motor axis (fig. 2, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to miss align the stators in the motors to even out the power pulses by having the motors offset and making for a smoother drive. 
Regarding Claim 12, Harrison discloses or teaches motor controller is operable to selectively direct the electric current to each of the field coils based on the angular position of the rotor portions (para. [0021], on and off switch). 
Regarding Claim 13, Harrison discloses or teaches a rotatable brushing member (fig.2, item 40) having first and second longitudinally opposed ends (fig.2, indicated by items 110 and 112) and a brush member rotational axis (fig.2, item A) extending longitudinally between the first and second opposed ends; and a brush motor (fig.2, indicated by items 52 and 54) drivingly connected to the rotatable brushing member, the brush motor comprising: a first motor (fig.2, item 52) a motor axis (fig.2, same axis as item A); a second motor (fig.2, item 54); the second motor being axially spaced along the motor axis from the first motor sub-unit (fig.2); a motor controller (para. [0021], on and off switch).
While it is well known in the art that Harrison would use an electric motor with rotor, stator, field coil that it would be obvious to one skilled in the art at the time of filing. The examiner is presenting Kasper to demonstrate that electric motor parts are well known in the art. Kasper teaches a motor comprising: a plurality of field coils (fig. 1, item 24, para. [0004]); a rotor portion (fig. 1, item 18, para. [0004]); a stator portion (fig. 1, item 22, para. [0004-0006]), and a field coil (fig. 1, one of item 24, para. [0004]) of the plurality of field coils, wherein the field coil is coupled to one of the first rotor portion and the first stator portion (fig. 1, item 22, para. [0004-0006]), and the first rotor portion is rotatable about a motor axis; wherein each rotor portion is operable to generate a rotor magnetic field (fig. 1, para. [0004-0006]), and each stator portion is operable to generate a stator magnetic field (fig. 1, para. [0004-0006]) opposing the rotor magnetic field of a corresponding rotor portion thereby driving rotation of the rotor portions; direct electric current through the plurality of field coils thereby generating at least one of the stator magnetic fields and the rotor magnetic fields and driving rotation of the rotor portions and wherein the rotor portions are drivingly connected to the brushing member such that rotation of the rotor portions drives rotation of the brushing member (fig. 1, para. [0004-0006, 0035-0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the motors in Harrison with the electric motor design as in Kasper, because having the electric motor design allows the user to use an home outlet to run the apparatus.us.
Regarding Claim 14, While it is well known in the art that Harrison would use an electric motor with rotor portion partially surrounded by the stator that it would be obvious to one skilled in the art at the time of filing. The examiner is presenting Kasper to demonstrate that an electric motor with rotor portion partially surrounded by the stator is well known in the art. Kasper teaches an electric motor with rotor portion partially surrounded by the stator (fig. 1, para. [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motors in Harrison with the rotor portion partially surrounded by the stator as in Kasper, because having the rotor portion partially surrounded by the stator allows for a better magnetic field between the two items which run the motor smoother.
Regarding Claim 17, Harrison discloses or teaches each field coil is angularly spaced apart from each other field coil in a circumferential direction about the motor axis (fig. 2, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to miss align the stators in the motors to even out the power pulses by having the motors offset and making for a smoother drive. 
Regarding Claim 18, Harrison discloses or teaches motor controller is operable to selectively direct the electric current to each of the field coils based on the angular position of the rotor portions (para. [0021], on and off switch). 
Regarding Claim 19, Harrison discloses or teaches the first motor drivingly connected to the second motor and the second motor is drivingly connected to the brushing member (fig.2, para. [0006-0010], claim only states “connected” and not “directly connected”, the broadest interpretation will be used by the examiner meaning the motors do not have to be directly connected).
Regarding Claim 20, Harrison discloses or teaches a motor (fig.2, indicated by items 52 and 54) drivingly connected to the rotatable household appliance, the motor comprising: a first motor (fig.2, item 52) a motor axis (fig.2, same axis as item A); a second motor (fig.2, item 54); the second motor being axially spaced along the motor axis from the first motor sub-unit (fig.2); a motor controller (para. [0021], on and off switch).
While it is well known in the art that Harrison would use an electric motor with rotor, stator, field coil that it would be obvious to one skilled in the art at the time of filing. The examiner is presenting Kasper to demonstrate that electric motor parts are well known in the art. Kasper teaches a motor comprising: a plurality of field coils (fig. 1, item 24, para. [0004]); a rotor portion (fig. 1, item 18, para. [0004]); a stator portion (fig. 1, item 22, para. [0004-0006]), and a field coil (fig. 1, one of item 24, para. [0004]) of the plurality of field coils, wherein the field coil is coupled to one of the first rotor portion and the first stator portion (fig. 1, item 22, para. [0004-0006]), and the first rotor portion is rotatable about a motor axis; wherein each rotor portion is operable to generate a rotor magnetic field (fig. 1, para. [0004-0006]), and each stator portion is operable to generate a stator magnetic field (fig. 1, para. [0004-0006]) opposing the rotor magnetic field of a corresponding rotor portion thereby driving rotation of the rotor portions; direct electric current through the plurality of field coils thereby generating at least one of the stator magnetic fields and the rotor magnetic fields and driving rotation of the rotor portions and wherein the rotor portions are drivingly connected to the brushing member such that rotation of the rotor portions drives rotation of the brushing member (fig. 1, para. [0004-0006, 0035-0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the motors in Harrison with the electric motor design as in Kasper, because having the electric motor design allows the user to use an home outlet to run the apparatus.us.
Regarding Claim 21, While it is well known in the art that Harrison would use an electric motor with rotor portion partially surrounded by the stator that it would be obvious to one skilled in the art at the time of filing. The examiner is presenting Kasper to demonstrate that an electric motor with rotor portion partially surrounded by the stator is well known in the art. Kasper teaches an electric motor with rotor portion partially surrounded by the stator (fig. 1, para. [0004]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motors in Harrison with the rotor portion partially surrounded by the stator as in Kasper, because having the rotor portion partially surrounded by the stator allows for a better magnetic field between the two items which run the motor smoother.
Regarding Claim 24, Harrison discloses or teaches each field coil is angularly spaced apart from each other field coil in a circumferential direction about the motor axis (fig. 2, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to miss align the stators in the motors to even out the power pulses by having the motors offset and making for a smoother drive. 
Regarding Claim 25, Harrison discloses or teaches motor controller is operable to selectively direct the electric current to each of the field coils based on the angular position of the rotor portions (para. [0021], on and off switch). 
Regarding Claim 26, Harrison discloses or teaches the first motor drivingly connected to the second motor and the second motor is drivingly connected to the brushing member (fig.2, para. [0006-0010], claim only states “connected” and not “directly connected”, the broadest interpretation will be used by the examiner meaning the motors do not have to be directly connected).
Allowable Subject Matter
Claims 9, 10, 15, 16, 22, 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892, a thermally conductive fill Thompson et al. (US 2015/0308456), fig. 1, item 140, para. [0013, 0034] and a motor controller (Syverson et al. (US 2003/01888397), fig. 1, para [0034]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                 



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723